      Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 1 of 41




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


ANGELA MCCULLOUGH, et al.,           )
                                     )
             Plaintiffs,             )    CASE NO: 2:15-CV-463-RCL
                                     )
VS.                                  )
                                     )    ORAL ARGUMENT REQUESTED
THE CITY OF MONTGOMERY,              )
ALABAMA, et al.,                     )
                                     )
             Defendants.             )




            ________________________________________________________

                    CITY OF MONTGOMERY’S REPLY BRIEF
              IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
            ________________________________________________________
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 2 of 41




                                                  TABLE OF CONTENTS

I.      THE NATURE OF PLAINTIFFS’ BRIEF ............................................................................1

II.     REFOCUSING THE ISSUES ................................................................................................5

III.    THE PLAINTIFFS’ CONCESSIONS ....................................................................................8

IV. THE CITY-JCS CONTRACT ..............................................................................................12

V.      CONSPIRACY .....................................................................................................................18

VI. THE STATUTE OF LIMITATIONS ...................................................................................21

VII. ROOKER-FELDMAN/HECK ...............................................................................................27

VIII. PEONAGE ............................................................................................................................30

IX. JUDGE HAYES....................................................................................................................33

CONCLUSION ..............................................................................................................................34

CERTIFICATE OF SERVICE ......................................................................................................35




                                                                     i
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 3 of 41




                                              TABLE OF AUTHORITIES


Anderson v. Liberty Lobby, Inc.,
      477 U.S. 242 (1986) .................................................................................................1, 18, 19

Ashcroft v. Iqbal,
       556 U.S. 662, 129 S.Ct. 1937 (2009) .................................................................................32

Bearden v. Georgia,
      461 U.S. 660 (1983) .........................................................................................27, 28, 33, 34

Carter v. JCS, et al.,
       2:15-cv-00555-RCL (M.D. Ala.) .......................................................................................28

Celotex Corp. v. Catrett,
       477 U.S. 317 (1986) ...........................................................................................................19

DeLeon v. City of Haltom City,
      106 F. App’x 909 (5th Cir. 2004) ........................................................................................2

Denno v. Sch. Bd. of Volusia Cty., Fla.,
      218 F.3d 1267 (11th Cir. 2000) ...........................................................................................8

Exxon Mobil Corp. v. Saudi Basic Industries Corp.,
      544 U.S. 280 (2005) ...........................................................................................................27

Gargiulo v. G.M. Sales, Inc.,
      131 F.3d 995 (11th Cir. 1997) ...........................................................................................18

Hadley v. Gutierrez,
      526 F.3d 1324 (11th Cir. 2008) .........................................................................................19

Hamilton v. Judicial Correction Services, Inc.,
      No. 2:18-cv-00933-RDP, 2019 WL 5963473, 2019 U.S. Dist.
      LEXIS 196289 at *4 (N.D. Ala., Nov. 13, 2019) ..............................................................27

Harvey v. Harvey,
      949 F.2d 1127 (11th Cir. 1992) .........................................................................................19

Heck v. Humphrey,
       512 U.S. 477 (1994) ...........................................................................................8, 11, 27, 29

Lacey v. Manicopa Cnty.,
       693 F.3d 896 (9th Cir. 2012) .............................................................................................18



                                                                   ii
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 4 of 41




LaRoche v. Denny’s, Inc.,
      62 F.Supp.2d 1366 (S.D. Fla. 1999) ..................................................................................19

Lufkin v. McCallum,
       956 F.2d 1104 (11th Cir.), cert. denied, 506 U.S. 917 (1992) ...........................................21

McMillian v. Monroe County,
      520 U.S. 781 (1997) ...........................................................................................................16

McCullough, et al. v. Finley,
      907 F.3d 1324 (11th Cir. 2018) ...........................2, 5, 6, 7, 8, 11, 12, 14, 16, 28, 30, 34, 35

Monell v. Department of Social Services of the City of New York,
       436 U.S. 658, 98 S. Ct. 2018 (1978) ................................................................16, 19, 33, 34

Mullane v. Central Hanover Bank & Trust,
       339 U.S. 306 (1950) ......................................................................................................................... 4

Ray v. Judicial Corr. Servs., Inc.,
        No. 2:12-CV-2819-RDP, 2017 WL 660842
        (N.D. Ala. Feb. 17, 2017) ........................................................11, 12, 14, 15, 17, 26, 27, 34

Rodriguez v. Providence Community Corrections,
      191 F.Supp.3d 758 (M.D. Tenn. 2016) ................................................................................3

Sun v. Girardot,
       237 F. App’x 415 (11th Cir. 2007) ....................................................................................19

Teagan v. City of McDonough, Ga.,
      949 F. 3d 670 (11th Cir. 2020) ..........................................................................................34

Thurman v. JCS,
      760 F. App’x 733 (11th Cir. 2019) ........................................................................10, 27, 29

United States v. Bernardine,
       237 F.3d 1279 (11th Cir. 2001) ...........................................................................................6

United States v. Jackson,
        568 F. App’x 655 (11th Cir. 2014) .................................................................................................. 6

United States v. Washington,
       146 F.3d 219 (4th Cir. 1998) ...............................................................................................6

Webb v. Goord,
      340 F.3d 105 (10th Cir. 2003) ...........................................................................................19



                                                                         iii
        Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 5 of 41




Weiland v. Palm Beach Cnty. Sheriff’s Office,
      792 F.3d 1313 (11th Cir. 2015) .........................................................................................19

Wilkins v. Dan Haggerty & Assoc.,
       672 So.2d 507 (Ala. 1995) .................................................................................................17

Winn-Dixie Stores, Inc. v. Se. Milk, Inc.,
      No. 3:15-CV-1143-J-39PDB, 2019 WL 3854976, at *10
      (M.D. Fla. Jan. 16, 2019) ...................................................................................................15

RULES AND STATUTES

Code of Ala. § 12-4-2(a) ..........................................................................................................12, 17

Code of Ala. § 15-18-62 ...................................................................................................................7

18 U.S.C. § 1589 ......................................................................................................................................... 21

42 U.S.C. § 1983 ....................................................................................................11, 17, 18, 21, 23




                                                                            iv
        Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 6 of 41




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ANGELA MCCULLOUGH, et al.,                        )
                                                  )
                  Plaintiffs,                     )       CASE NO: 2:15-CV-463-RCL
                                                  )
VS.                                               )
                                                  )       ORAL ARGUMENT REQUESTED
THE CITY OF MONTGOMERY,                           )
ALABAMA, et al.,                                  )
                                                  )
                  Defendants.                     )

                         CITY OF MONTGOMERY’S REPLY BRIEF
                   IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

I.        THE NATURE OF PLAINTIFFS’ BRIEF

          One thing that can be agreed on by the City as to Plaintiffs’ Brief: the Plaintiffs must

provide evidence in response to the City’s Motion for Summary Judgment which “might affect the

outcome of the suit under the governing law,” and “factual disputes that are irrelevant or

unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). Applying

that standard to Plaintiffs’ vast filing would reduce its bulk to nearly zero.

          In response to the City of Montgomery’s Motion for Summary Judgment and supporting

brief, Plaintiffs, rather than actually addressing the City’s arguments and factual evidence, have

filed a 108 page document which attempts to blur the City’s issues and those of JCS (the probation

service contractor). They have succeeded in creating an essentially indecipherable lump in which

the issues cannot be distinctly addressed in reply, and the alleged facts cannot be weighed or

analyzed as to those claims which remain against the City and those which remain against JCS.

The City is not a party to the claims under Count V or Count XII 1, but Plaintiffs simply elide Count



1
    (See Doc. 183 at 21 (dismissing Count VI) & Doc. 32 at 82 (Count XII did not name City as defendant).)
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 7 of 41




V into arguments about Count VIII, making it close to impossible to disentangle the skein. It is not

clear why the Court should accept such a brief, and Plaintiffs made no effort to obtain permission

to disregard responding separately to the distinct arguments made by JCS on the one hand and by

the City on the other.

       The First Amended Complaint - the genesis of the matter - proceeded on a claim that, while

the Plaintiffs complained of many acts of the municipal judge, they got to sue the City because,

they averred, the judge had been acting administratively as a fiscal policymaker for the City. They

persuaded this Court to permit that claim to go forward. The wrongful actor, in Plaintiffs’ theory,

was the judge, but he acted for the City, to raise revenue.

       Now, having been rebuffed by the Eleventh Circuit, Plaintiffs smoothly shift to a claim that

the City proper was the direct wrongdoer, through some unidentified City official or City policy;

they have no new or better evidence, but only a re-cast theory. Nowhere do Plaintiffs identify the

newly-asserted acts or misconduct of any City official or City policy. The “wrongdoer” remains a

judge, but the connecting link has been destroyed by the holding in Finley. Not only is there no

evidence of direct action by the City, but there would be no City liability even if some City

policymaker ratified a judge’s judicial conduct or knew of it and approved of it. DeLeon v. City of

Haltom City, 106 F. App’x 909 (5th Cir. 2004).

       Unsupported factual conclusions are scattered throughout the pages of Plaintiffs’ Brief,

without regard to which argument they are supposed to relate, which are often inconsistent and

contradictory, depending on which argument Plaintiffs are advancing at a given point. Rather than

acknowledge and cite to the extensive deposition testimony of all seven Plaintiffs, or to the




                                                 2
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 8 of 41




deposition of JCS’ manager (Wes Ennis), they file lawyer-crafted declarations which are at odds

with the depositions, 2 an impermissible tactic.

        It is not possible for the City to respond to claims and allegations which are relevant to it,

because there is, with the exception of the peonage claim section, no separate identification of

those issues. The Plaintiffs’ argument is without borders or boundaries. Off-hand, unsupported

remarks against the City are scattered throughout the mass of the argument, whether or not that

argument actually relates only to JCS and not the City. Plaintiffs’ response, at times, is misdirected

to an argument about to whether they have “plausibly alleged” a due process violation - a pleading

issue - rather than to the question of whether they have produced triable evidence in opposition to

summary judgment. (See, e.g., p. 22, where Plaintiffs cite Rodriguez v. Providence Community

Corrections, 191 F.Supp.3d 758 (M.D. Tenn. 2016), and, its ruling that, as to the complaint there,

“The Court held that this plausibly alleged a Fourteenth Amendment violation.”)

        It is impossible in any reasonable length of pages to point out all of this sort of insidious

technique, but a few examples are given here, to alert the Court to be wary. It is easy to grow weary

in reading such an opus, and to let the small digs and unsupported statements slip by, 3 along with


2
  While parts of these new declarations are addressed infra, a glaring example is the purported declaration
of Plaintiff Kenny Jones. Mr. Jones is mentally very limited, and has been receiving disability payments
due to his condition since the age of seven; he cannot read or write and has limited or confused memory. In
deposition, he did not even recall being jailed on any occasion within the statute of limitations, but spoke
only of a much older event, now time-barred. He had no memory at all of any encounter with JCS or being
assigned to JCS (or any probation agency). To shamelessly produce a literate document as if it is Mr. Jones’
own words rather than a creation of the lawyers is dubious at best. Plaintiff Johnson, in her deposition,
plainly and in exact detail set out that she volunteered to work, without any coercion of any kind (see Doc.
253 (City Response to Plaintiffs’ Motion for Partial Summary Judgment), pp. 9-10), where her testimony
is quoted verbatim). But Plaintiffs’ Brief nonetheless just asserts that she was forced and coerced to work,
and now attaches a declaration entirely ignoring her deposition testimony.
3
  See, e.g., p. 58 of Plaintiffs’ Brief, where they cannot resist making a snarky, condescending statement,
“. . . as discussed, supra at n. 1, Montgomery undoubtedly has the history and context to make such a
comparison valid [comparing the Plaintiffs’ claims here as being similar to African slavery].” Note 1 is an
untethered statement about a 110-year old peonage case that happened to originate in Montgomery, and
cites to a 1903 New York Times op-ed piece, as if it has some relevance to the 2020 decision of this Court
in a non-race based case. This kind of remark says much more about the mindset of Plaintiffs’ Chicago and

                                                     3
        Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 9 of 41




the casual use of “defendants” (in the plural) when summing up or arguing about JCS’ practices

or the Court’s actions, but where the City - the only Defendant, which could be within the plural -

is neither implicated nor any claim supported by evidence.

         One quick example of the item above is at page 26 of Plaintiffs’ Brief: After an extended

recital of JCS’ alleged sins and omissions,4 and about Judge Hayes’ alleged stipulation, Plaintiffs

leap to a generalized statement; using the plural of “defendants,” as if their recital related to the

City:

         DefendantS were responsible for notifying Plaintiffs of their right to an indigency
         determination, including the right to avoid paying their fees and to avoid jailing for
         non-payment as the result of such a determination. DefendantS did not provide such
         notification ever, in any shape or form, at any point in the process. DefendantS’
         notification procedures violated due process. (Emphasis added.)

         Thus, without in any way addressing how or why the City was “responsible for” giving

court notices or JCS notices, 5 or why the City would or could, consistent with the separation of

powers, impose any “notification procedure” in a court case. Plaintiffs merely roll past such issues

by pluralizing “Defendants.” While many of Plaintiffs’ accusations against JCS are not supported

by the evidence, that argument is between JCS and Plaintiffs, and it is reasonably expected that


New York counsel than it does about the facts and the law before this Court. They persist in casting their
arguments in racial terms as if this is a racial discrimination case, which this Court has ruled it is not. They
carefully describe the race of each Plaintiff, making references to Montgomery as the “Cradle of the
Confederacy” (Plaintiffs’ Brief at 1) and cannot get past the fact that this is a due process/equal protection
claim devoid of any racial cast.
4
  Plaintiffs cite Mullane v. Central Hanover Bank & Trust, 339 U.S. 306 (1950), which is not a case about
anything related to advising people who are delinquent on their fines that they are entitled to an indigency
determination. Mullane was about the need to give actual notice of the pendency of a legal proceeding to
those whose names and addresses were known, rather than mere publication. It had nothing to do with
whether a notice actually sent (as was done here) to the actual address had to contain specific advice that,
at the hearing that would be held, the noticed party had a particular right to be told of his or her potential
right not to be jailed without a hearing or indigency, in that notice.
5
  The evidence clearly shows that JCS regularly and consistently gave Plaintiffs notice of their failures to
comply with the installment payment terms, and the Court, when and if (which rarely occurred) a Plaintiff
appeared in response to a notice to appear on a revocation petition, was then the only agency responsible
for making indigency determinations and advising Plaintiffs (who had uniformly already had a hearing
before being given the payment plan alternative).

                                                       4
      Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 10 of 41




JCS will respond. But Plaintiffs cannot, merely by ipse dixit, simply shift their grievances about

details of JCS’ practices onto the City proper by pluralizing a word. 6 Plaintiffs similarly blend

their grievances against Judge Hayes (or, sometimes more generally against the Municipal Court

as an entity) into conclusions that the City somehow had the right or power to direct how the Court

held hearings, imposed sentences, assigned to probation, appointed counsel, etc.

        A similar example appears at page 66, where, in an argument about Count XII - solely

against JCS - Plaintiffs just toss in, “JCS was a joint participant in the City’s scheme to unlawfully

imprison people.” This is not illuminated as to any evidence of any “City scheme,” or any basis to

conclude that the City, rather than the Municipal Court, imprisoned any Plaintiff or anyone else.

Such a statement is essentially nothing but a mass of misdirection, confused claims and false

assertions.

        Because the nature of Plaintiffs’ Brief precludes any structured response to the whole, the

City, in this reply, can only address, in discreet sections, what are actually the issues affecting it.

II.     REFOCUSING THE ISSUES

        While Plaintiffs completely ignore the Eleventh Circuit decision in McCullough v. Finley,

907 F. 3d 1324 (11th Cir. 2018) - this very case - that decision bears revisiting. It is that case which

led this Court to dismiss all claims against the City officials and to state the remaining issue as

whether the evidence establishes an issue of fact that the City was the moving force behind JCS’

activities in short, whether Plaintiff could show a “scheme to increase revenue at the expense of

its residents’ constitutional rights” (Doc. 183 at 20 (internal citations omitted).).




6
  A similar example can be seen at page 18 of Plaintiffs’ Brief, stating such things as, “Once on JCS,
Defendants used unlawful threats of arrest and jail to coerce payment.” The evidence of any such threats
by JCS comes from some Plaintiffs, and is not credible; but there is no evidence, credible or otherwise, that
the City made any such threat or encountered Plaintiffs in any fashion. Plaintiffs just pluralize and proceed.

                                                      5
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 11 of 41




        The central question in Finley was whether this Court had erred in its Motion to Dismiss

Order when it found that there was an adequate basis pled to find Judge Hayes or the other judges

to have been acting administratively as final policymakers for the City in using the Municipal

Court as a financial resource for the City.

        The Eleventh Circuit reviewed in detail what was charged against the municipal judges:

        The precise acts that the jailees allege that the judges performed - their probation
        procedure, indigency hearings, provision of counsel, sentences and work programs
        are all judicial acts. A probation order, and setting its terms, is ‘clearly’ a judicial
        act. Owens v. Kelley, 681 F.2d 1362, 1370 (11th Cir. 1982). 7 And a judge’s duty to
        advise indigent defendants of their rights, even if done ‘in a way that makes a
        mockery of those rights’ is a judicial act. Eggar v. City of Livingston, 40 F.3d 312,
        315 (9th Cir. 1994). The appointment of counsel, or failure to do so, is also a judicial
        act. Davis v. Tarrant Cty., 565 F.3d 214, 223 (5th Cir. 2009). And sentencing a
        defendant, including giving an opportunity to reduce a sentence [i.e., the jail work
        program], is a judicial act. See Harris v. Deveaux, 780 F.2d 911, 915 (11th Cir.
        1986) (holding that ordering incarceration is a normal judicial function.)”

(907 F.3d at 1331; emphasis added.)

        The Court of Appeals went on to note that each plaintiff “was sentenced for a failure to pay

fines within the context of an individual case. And each jailee could have directly appealed the

judges’ acts concerning his probation, hearings, counsel and sentence.” (Emphasis added.)

        “. . . The judges’ judicial acts were not transformed into administrative acts because
        the judges held a status as presiding judge.” Id. [referring to Plaintiffs’ claims
        against Judge Hayes)]. The alleged hearings and what happened at those hearings,
        including whether a defendant was advised of his rights, or appointed counsel,
        occurred in a courtroom. And when the judges ordered the jailees to sit-out their
        fines [i.e., when the sentence of a fine was commuted to a term in jail], the judges
        did so in a courtroom.”


7
  Probation is a part of the judicial system, not the executive, including supervising probation officers and
terms of probation. Probation and Pretrial Services are an arm of the Federal Judiciary, under the
Administrative Office of Courts, and the same is true of the State level (of which the Municipal Courts are
a part). Courts consistently recognize that “probation officers based on their time-honored role as “neutral
information gatherer[s] [have] loyalties to no one but the court.” United States v. Jackson, 568 F. App’x
655, 658 (11th Cir. 2014); see also United States v. Bernardine, 237 F.3d 1279, 1283 (11th Cir. 2001)
(probation officer is an “arm of the court” who acts as a “liaison between the sentencing court . . . and the
defendant”); United States v. Washington, 146 F.3d 219, 223 (4th Cir. 1998).

                                                     6
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 12 of 41




(907 F.3d at 1332; emphasis added.)

       It was the judges who “ordered each jailee to sit-out his or her fines during a pending case.”

The Court pointed expressly to Plaintiffs McCullough and Johnson, who claimed that Judge Hayes

“did not make any inquiry” into their indigency when they appeared before him on a revocation or

commutation hearing, finding that such matters were entirely judicial. (The Court also took note

of the Alabama statute providing for municipal court judges to commute unpaid fines to jail terms.

Ala. Code § 15-18-62.)

       All of these binding appellate rulings control Plaintiffs’ efforts here to suggest that it was

the City which controlled or directed Plaintiffs’ probation, sentence, commutation or sentence-

reduction by jail work. Insofar as actions of the probation service used by the Court are attacked,

probation itself is a judicial function and is not capable of direction by the City.

       The Court of Appeals also dealt with claims that city officials - the Mayor and two Chiefs

of Police - controlled or were the moving force behind Plaintiffs’ alleged deprivations. While the

Court’s ruling was in the context of the Plaintiffs’ pleading of claims against these city officers, it

pointed to the circumstance that no acts by them were anything but factually-unsupported

conclusions; the result was that those claims were dismissed. Plaintiffs’ complaint remains the

same today as it was when the Eleventh Circuit ruled. When Plaintiffs suggested that they might

amend to add some factual basis against the Mayor and Chiefs, this Court closed the door on such

a plan. (See Doc. 197 (Order denying Plaintiffs’ Motion for Reconsideration) at 2-3.)

       Thus, there are no asserted facts against the City policymakers at the administrative level,

against which to test the evidence in discovery. The City can only act through some person or

persons with final policymaking authority in the area concerned - i.e., the conduct of court

hearings, sentencing, probation and its terms, commutations, or appointment of counsel or



                                                  7
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 13 of 41




Plaintiffs must identify and establish by evidence some official policy, or acquiescence in a course

of conduct so pervasive and continuous as to have the force of law. See Denno v. Sch. Bd. of

Volusia Cty., Fla., 218 F.3d 1267, 1276 (11th Cir. 2000).

         No policy or policymaker has been identified: not the Mayor (who has been dismissed from

this case), not the City Council, not the Chief of Police (who has not only been dismissed, but who

had no role whatsoever in the conduct of court matters), and no city ordinance or regulation, and

no court matter over which the City had any authority. 8

         This issue of lack of City involvement, much less of City action as the moving force, is

addressed infra, but Finley forms the backdrop against which all of Plaintiffs’ claims against the

City must be viewed. However much Plaintiffs rage against Judge Hayes (and their interpretation

of his consent plea is far from accurate 9), it remains true that nothing he did in regard to Plaintiffs’

probation, commutation or sentencing can be attributed to the City. Nor, as is addressed later, is

there any basis for Plaintiffs’ conspiracy charge - an effort to evade the dismissal of the claims

against the City.

III.     THE PLAINTIFFS’ CONCESSIONS

         Faced with the Finley decision (which, tellingly, Plaintiffs nowhere even acknowledge

exists) with the lack of concrete facts, with Rooker-Feldman, with Heck, and other roadblocks,

Plaintiffs attempt a convoluted series of evasions, which are not consistent as between various




8
  Finley points to the fact that there is no basis to even “infer that the Mayor or chiefs were ever present in
a municipal courtroom when jailees were sentenced or in a municipal jail when jailees were forced to work.”
(Id. at 1334.) That remains the state of the record today.
9
  Plaintiffs’ upset against Judge Hayes leads them to such overreach as the statement on page 25 of their
brief, that, “In fact, Judge Hayes and the other municipal court judges had a policy and practice of not
informing defendants about the potential availability of such [indigency] determinations” (emphasis added).
The citation given does not say that, and there is certainly no evidence that there was any such court-wide
policy. But Plaintiffs are, as throughout, not hemmed-in or deterred by the actual facts.

                                                      8
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 14 of 41




pieces of their argument. In the course of these often-tortured efforts, Plaintiffs make a number of

concessions, which, collectively are destructive of their claims:

       1)      At pages 70-71, Plaintiffs argue that it was JCS which was guilty of abuse of

process for the ulterior motive of coercing and extorting money from Plaintiffs, who were indigent

and unable to pay, “for its own profit.” Whether it did or did not, it is not something on which the

City was the moving force. Plaintiffs recite a considerable litany of JCS’ actions, all of which have

nothing to do with the City and, oddly, note that the revocations, which Plaintiffs revile, would

have the effect of terminating JCS’ fees, whereas, almost immediately, Plaintiffs also complain

that JCS requested the Court to issue arrest warrants, which would take JCS out of the picture, and

certainly not “squeeze” any money out for JCS. (Doc. 256 at 71.)

       2)      The alleged conspiracy was, Plaintiffs say, with Judge Hayes, who is not a City

actor and whose actions do not give rise to City liability. (See p. 83, Plaintiffs’ Brief.)

       3)      Plaintiffs do not challenge the JCS fees (which is the only specific probation

element in the contract), but, they say, they only challenge “Defendants” violations committed in

the process of collecting the fees. The JCS contract is addressed infra, but this is simply a grievance

about the alleged tactics used by JCS, over which the City had no supervision or control, nor do

Plaintiffs argue that the City did. (Doc. 256 (Plaintiff’s SJ Resp. Br.) at 84.)

       4)      Plaintiffs do not challenge the probation orders, which set the monthly payments to

JCS and its fees (p. 84, Plaintiffs’ Brief). Yet, they somehow challenge the procedures by which

Plaintiffs were placed on probation. (Doc. 256 at 85.) That is, in some metaphysical way,

separating the judge’s decision to place someone on probation from the procedure of him doing

so. The sequence is important here: A person got ordered to probation with JCS in one of two

ways: he or she was ticketed, convicted (by trial or plea) and fined. The Court always allowed 30



                                                   9
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 15 of 41




days to pay, but if a defendant could not pay and asserted a need for an extended installment

payment plan, he could be ordered to JCS probation. 10 That order is, by Plaintiffs’ admission, not

challenged. What procedure is it that Plaintiffs complain of here? And what did that have to do

with the City?

          The second method was for a person who was charged with what is called a “scheduled”

offense (that is, an offense for which the fine was a pre-determined scheduled amount) to report to

a court clerk at what was called the “window,” where he could plead guilty or not guilty. If the

plea was “not guilty,” a court hearing date would be set. If “guilty,” the scheduled fine could be

paid then and the matter concluded; if a defendant needed time to pay (beyond the 30 days), he

could accept an assignment to JCS and sign an acknowledgment to that effect, containing the fees,

terms and conditions of such probation. None of the named Plaintiffs here were involved in the

window procedure, and none has standing to challenge it. That procedure was set up by order of

the Municipal Court for convenience and efficiency for both the Court and defendants alike.

          Again, Plaintiffs’ criticism of the window procedure seems misplaced, but it is not even an

issue here because none of the seven Plaintiffs were assigned to JCS in that way; it was, in any

event, a judicial action, not a City-directed or controlled action, and Plaintiffs do not challenge

those probation orders (they make some complaint that those window orders were not signed by a

judge, but, as held in Thurman v. JCS, 760 F. App’x 733 (11th Cir. 2019), that does not give rise

to a due process claim.

          5)      Plaintiffs do not challenge their convictions, their probation orders or the JCS fees.

(Doc. 256 at 85-86.)




10
     Not every defendant was put on JCS probation, and no contention is made that they were.

                                                     10
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 16 of 41




        6)       Plaintiffs do not challenge their sentences of commutation. 11 (Doc. 256 at 87.)

        7)       Plaintiffs concede that the City did not exercise oversight or supervision of JCS or

its activities. (Doc. 256 at 100.)

        8)       JCS’ complete independence from the City or supervision by a policy-making City

official is conceded by Plaintiffs at length. (Doc. 256 at 101-103.)

        9)       Although it will be repeated in the City’s reply on the peonage claims, Plaintiffs

also concede that a § 1983 action for violation of the Thirteenth Amendment is barred by the statute

of limitations. 12 (Doc. 256 at 105.)

        10)      Plaintiffs do not contend that an indigency hearing was required before the Court

ordered a defendant to appear for a probation revocation hearing. (Doc. 256 at 30.)

        One is tempted to ask: What is left? The answer is that, as to the City, nothing is left. Yet,

despite all those concessions, Plaintiffs’ Brief, in purely conclusory fashion, marches on, and

announces, “The entire probation scheme [that is, the use of by the Court, the probation orders and

terms, the JCS fees, the probation revocations and the jailings (where such occurred)] violated

equal protection and due process.” (Doc. 256 at 83.). But every element of that “probation scheme”

has been cast off in Plaintiffs’ efforts to plow around Ray, Rooker-Feldman, Heck and Finley.

Consistency may be the hobgoblin of little minds, but some level of logic and consistency must

govern and frame the arguments to this Court.




11
   Commutation was not tied in any way to JCS; it was a decision for the Court in any delinquent-payer
case, and, to the extent it occurred in cases where JCS probation had initially been ordered, but in which
JCS gave up and returned the case to the Court on a petition for revocation of probation, it was something
that was later ordered by the judge in his discretion when the delinquent defendant appeared in court. As
noted in Finley, the judicial order of commutation to a term in jail was appealable, but no Plaintiff took an
appeal.
12
   The statutory claims are addressed infra, and are unrelated to JCS. They are not the subject of this initial
portion of the City’s reply.

                                                      11
      Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 17 of 41




IV.     THE CITY-JCS CONTRACT

        While Plaintiffs’ Brief conceals it beneath the mound of details it asserts about JCS

practices, their only actual point of argument is that the City entered into a contract by which it

authorized the Municipal Court to utilize JCS’ probation services. It is permissible under Alabama

law to use a private probation service. See Ray v. Judicial Corr. Servs., Inc., No. 2:12-CV-02819-

RDP, 2017 WL 660842, at *16 (N.D. Ala. Feb. 17, 2017). From that fact, Plaintiffs extrapolate a

whole universe of imaginary City responsibilities and liabilities. The City did, indeed, sign such a

contract, but it does not give rise to liability on Plaintiffs’ claims.

        The contract (Docs. 241-9 & 241-10) commits the decision of when or whether to use JCS

probation to the court, as it must have done. Alabama state law, Code of Ala. § 12-4-2(a),

authorizes cities to provide for court clerks, magistrates, probation services and the like, just as the

City may provide a municipal court generally, along with judges and staff. While the City must

fund such services and facilities, it cannot direct or control the judicial actions, including probation.

The federal analogy is complete: courthouses, judges, clerks, staff and probation services are all

funded by the government, but they form a distinct branch of government whose actions cannot

be directed or controlled by the executive or legislature.

        As Finley noted, the probation procedure, and setting the terms of probation, are clearly

judicial functions and acts. See 907 F.3d at 1331.

        The contract does not give the City any supervisory authority over the court’s use of JCS

except to allow the judges the option to use such services, nor any supervision over the probation

service itself once a defendant was assigned to probation by the court. There is no requirement in

the contract that the court was required to use JCS for all probations or all collections. As

Montgomery’s Mayor Strange made clear in his Declaration (Doc. 241-31 at ¶¶ 2-5), the contract



                                                   12
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 18 of 41




provided a service which the court could use if it chose to; it was the judges’ purview “to determine

the extent to which the Court would use JCS’ service, who to assign to JCS for probation and

whether to revoke any such probation . . . Neither I nor the City administration had any role in the

JCS-court operation or function; the City did not control any of the Court’s decisions as to

assignments to JCS, how JCS conducted its business or how JCS interacted with the Court or its

personnel.”

        Moreover, “the City never controlled or attempted to control or had any policy relating to

JCS’ collection and probation practices . . . The City had no policy or practice as to any judicial

actions . . . There was never any arrangement, scheme, plan, policy or practice to control or

influence the JCS-court actions.” 13 The contract recites that it is being entered into for JCS “to


13
  Mayor Strange’s Declaration is consistent with his deposition testimony. (See Doc. 241-16 at 94-97.)
And Plaintiffs concede that the City did not exercise oversight or supervision of JCS. (See Doc. 256 at
100.) The deposition of Wes Ennis, the JCS regional manager for Montgomery, agrees (see Doc. 242 (City
SOF) at Pars. 24-26 (quoting and summarizing Ennis testimony to this effect)):
      Q. . . . I’ll ask you whether or not there was any interaction with the City police as part of JCS’
          process of collecting fines and fees?
      A. Absolutely not.
      Q. . . . I’ll ask you whether or not JCS reported to the City itself as opposed to the municipal
          court?
      A. No, sir. Reported directly to the Court.
      Q. . . . The Category 7 [of the Requests for Production] asks for interactions that JCS had with
          the City of Montgomery -- And again, it’s distinct from the court -- as part of the compliance
          with the contract between the City and JCS. Did you have any interaction with the City or
          was your interaction with the court?
      A. My interaction was with the court . . ..”
      Q. In your experience with JCS in Montgomery, did the mayor of Montgomery or the City
          council or the City officially override the Court’s determination as to whether or not to assign
          people to JCS?
      A. I can’t recall a single time the City of Montgomery, outside of the Court, having any
          involvement with anything that went on with JCS.
      Q. Did JCS ever make a recommendation to the City to incarcerate anybody?
      A. No. That was not our place to do so.
      Q. Did you even make any recommendations to the Court to incarcerate anybody?
      A. No. The judge made that ultimate determination. We had no basis of suggesting that.
      Q. Did JCS ever make a recommendation to the City of Montgomery and then use the
          Montgomery police, that is JCS use the Montgomery police, to carry out arrests?
      A. Absolutely not.
(Doc. 241-13 (Ennis Dep.) at 192-193.)

                                                   13
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 19 of 41




provide these services [probation] to the City and Court,” and there shall be no charges billed to

the City. The $40 per month JCS fee is not challenged by the Plaintiffs here, as noted above. The

contract goes on to provide:

              5. JCS will supervise all probate cases sentenced by the Court. JCS will
       also supervise indigent cases when determined by the Court.
               ...

               8. JCS shall comply with all provisions of state and federal law.

As required by judicial independence, that ended the City’s role, such as it was. There is simply

no legal or actual basis to contend that the City is liable for the Plaintiffs’ asserted catalog of

“mistreatments” by JCS. The City, by law and universal usage, ultimately received a portion of

net fines and costs collected by JCS and remitted by it to the Court, or by the Court outside of JCS,

but the City received no part of the JCS fees, and it is not even contended that it did.

       Plaintiffs brush aside the decision of the Northern District of Alabama in the Ray v. City of

Childersburg case, on the dismissive assertion that the facts as to the JCS contract, policies and

practices in Montgomery were different from those before Judge Proctor, who found that there

was no constitutional deprivation by JCS relating to indigency determinations (see Ray v. Judicial

Correction Servs., Inc., 270 F. Supp. 3d 1262, 1298–1300 (N.D. Ala. 2017)), and that the JCS

contract did not make the City of Childersburg liable. They just boldly assert, “That decision has

no relevance here” (p. 28, n. 5, Plaintiffs’ Brief) and move on. (“Nothing to see here, folks.”) That

is all the attention Plaintiffs give to Ray, but at least Ray is mentioned, unlike Finley which is not

mentioned at all.

       But a comparison of the JCS contract with Montgomery and the contract with Childersburg

shows them to be in all material respects exactly the same. Both contracts have been provided.

(See Ex. 1 to City’s Supplementary Evidentiary Submissions (Childersburg contract) & Docs. 241-



                                                 14
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 20 of 41




9 & 241-10.) Of course, also, Plaintiffs later make an argument in connection with the issue of

tolling, that these Plaintiffs were all parties within the Ray complaint, and that their issues were

the same, so as to invoke tolling. (That argument is wrong, given that no claims of any kind were

made in Ray against Montgomery, and these Plaintiffs were not parties. Claims against JCS might

have been tolled, but that doctrine does not run as to a party not before the Court.) See, e.g., Winn-

Dixie Stores, Inc. v. Se. Milk, Inc., No. 3:15-CV-1143-J-39PDB, 2019 WL 3854976, at *10 (M.D.

Fla. Jan. 16, 2019). Plaintiffs might (unconvincingly) say that Judge Proctor’s decision is not

binding precedent, as a co-equal court, and that argument would be correct; but it is not correct to

say that the careful, fully considered decision by Judge Proctor is not relevant authority at all. The

Ray decision is clearly correct, and should be highly persuasive here.

       Because the City is confident that this Court will read and study the full Ray decision, it

will not burden this Court with all of that decision’s points. But given Plaintiffs’ dismissive

treatment of Ray, several key elements should be noted:

       1.      The contract between JCS and the City of Childersburg is, except for the amount

of the JCS fee, 14 in every material respect the same as the Montgomery contract.

       2.      The claims of the Plaintiffs in Ray contained all the same claims made by the

McCullough Plaintiffs, and several other claims not advanced here. Those bear enumerating:

               a. Plaintiffs alleged that the City violated their due process rights by delegating

       certain functions of the Childersburg Municipal Court to Defendant JCS, “binding the

       Municipal Court to utilize JCS’ private services, imposing probation in orders that did not

       impose suspended incarceration sentences, creating a probation system that imposed fines




14
  In the older Childersburg contract, it was set at $35.00, whereas in the Montgomery contract, it was
$40.00.

                                                 15
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 21 of 41




           and fees without regard for a probationer’s indigency . . . failing to provide indigency

           hearings before imprisoning probationers for failure to pay . . ..”

                   b. Plaintiffs claimed that the City violated their constitutional right to counsel by

           participating in a joint policy and practice with JCS [i.e., a conspiratorial agreement] that

           transformed sentences without granting access to counsel [i.e., commutation of fines].

                   c.   Plaintiffs claimed that the City violated their Eighth Amendment rights by

           contracting with JCS to impose monthly fees against indigent probationers and jailing

           probationers for failing to pay fees and fines.

                   d. Plaintiffs claimed that the City denied them equal protection by engaging in a

           contractual policy that arbitrarily imposed disparate treatment on the basis of wealth - that

           is, that defendants who were able to pay did not incur the additional burden of probation

           under JCS’ supervision and the extra fees charged by JCS.

Judge Proctor conducted a careful analysis of the law, including Monell, 15 and concluded, as must

be concluded here, that:

           (i) The Plaintiffs failed to demonstrate that a municipal policy or custom existed or was

the moving force behind the asserted violations;

           (ii) The policymaker as to Plaintiffs’ sentences, probation, revocation and incarceration

was the municipal judge, and the judge is a state official, not a City policymaker (Judge Proctor

cited many of the cases relied on by Montgomery in the Finley interlocutory appeal, and reached

the same conclusion that he Eleventh Circuit laid down in Finley, and by the Supreme Court in

McMillian v. Monroe County, 520 U.S. 781, 792 (1997);




15
     Monell v. Dept. of Soc. Services, 436 U.S. 658 (1978).

                                                      16
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 22 of 41




         (iii) It was the Municipal Court - a state entity as part of the Alabama Unified Judicial

System - which was responsible for making indigency determinations, appointing counsel,

revoking and controlling probation, charging additional fees to delinquent defendants, issuing

warrants and incarcerating individuals, and the City had no control over any of those things.

Neither the City as a body corporate, nor the Mayor as its chief executive, had any authority over

the Court’s actions. (See pp. 25-27 of the Ray opinion.)

         (iv) It was permissible under Alabama law for a city to contract with a private entity to

provide probation services (Code of Ala. § 12-4-2(a); Wilkins v. Dan Haggerty & Assoc., 672

So.2d 507 (Ala. 1995), but the JCS contract did not - and could not - bind the Court to use JCS or

oblige the municipal judges to set any particular terms of probation. As stated in Ray,

         . . . the City’s mayor and the City Council did not impose unconstitutional terms
         and conditions of probation, unconstitutionally imprison probationers without an
         indigency determination or access to counsel, unlawfully impose fees and probation
         terms beyond the statutory maximums available, or unconstitutionally treat
         defendants disparately based on their wealth. Those actions were committed either
         by the Municipal Court or by JCS employees after JCS had been assigned to
         supervise Plaintiffs’ probation.

         (v) No policy or act of the City was the proximate cause of Plaintiffs’ alleged injuries,

and the City was not the moving force, in the causation analysis, behind those injuries. (See pp.

32-34, Ray) (“Nothing in the JCS-City Contract required the Municipal Court to sentence certain

defendants to probation. Nor did the JCS-City Contract prevent the Municipal Court from holding

indigency hearings or directing JCS to supervise a probationer without charging fees.” (Ray, p.

33.)

         (vi)   The City cannot be held liable under § 1983 on the basis of a principal-agent

relationship between JCS and itself, even on the assumption that the contract obligated JCS to

perform any duties for the City (which it did not).



                                                17
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 23 of 41




       In normal parlance, an on-all-fours decision of a sister court is relevant in a case based on

the same conduct, the same categories of actors (city, court, private probation company) and the

same claims, notwithstanding Plaintiffs’ breezy pronouncement to the contrary.

V.     CONSPIRACY

       Conspiracy is not, per se, an actual wrong in and of itself (“[C]onspiracy is not itself a

constitutional tort under § 1983,” Lacey v. Manicopa Cnty., 693 F.3d 896, 935 (9th Cir. 2012), en

banc. Claiming a conspiracy doesn’t enlarge the nature of a plaintiffs’ claims, and there must

always be an underlying constitutional violation. (Id.), but is derivative of some underlying wrong,

which must be proven. Before there is even an argument about anyone conspiring, the Plaintiffs

must first establish a constitutional tort committed by JCS, and nothing of that sort has been shown

by Plaintiffs’ evidence. Whatever common-law wrongs may be alleged by Plaintiffs or testified to

by them, such as mis-applying funds, failing to properly account for money received, making

probationers wait at appointments, etc., those are not constitutional level wrongs.

       Like much of the rest of Plaintiffs’ argument, the effort to travel on a conspiracy theory is,

in effect, just a replay of the allegations in their pleadings, but contains no actual evidence.

Plaintiffs do not even set out a well-defined conspiracy claim, but toss the term in at various places,

using terms such as “scheme” here and there, although Plaintiffs argue conspiracy (see Doc. 256

at 44) as if there were actually a conspiracy count in the First Amended Complaint, which there is

not, except as to a dismissed RICO claim. It is not an explicit part of Count VII or Count VIII,

which are what remain against the City, but a reading of Plaintiffs’ Brief would not disclose that.

It is a commonplace rule that, when responding to a Motion for Summary Judgment, it is

insufficient to rely merely on the pleadings; rather, specific factual evidence must be presented.

Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th Cir. 1997), Anderson v. Liberty Lobby, Inc.,



                                                  18
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 24 of 41




477 U.S. 242, 248 (1986). Such evidence must be of significant probative value and not merely

colorable. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A plaintiff may not simply rest on

repeating the allegations of the complaint. Anderson, 477 U.S. at 252. Suspicions, perceptions,

opinions and belief - all of which form Plaintiffs’ arguments and attitudes here - cannot be used to

defeat a Motion for Summary Judgment. LaRoche v. Denny’s, Inc., 62 F.Supp.2d 1366 (S.D. Fla.

1999).

          To establish a conspiracy in regard to a claim of deprivation of some constitutional right,

there must be, first and foremost, evidence of an actual denial of such a right, and that the

defendants 16 reached an agreement to deny the plaintiffs that constitutional right (here, of course,

there are seven separate Plaintiffs who must each make such cases). Hadley v. Gutierrez, 526 F.3d

1324, 1332 (11th Cir. 2008). In the instance of a claim against a municipality, under Monell, the

plaintiff must not only show that there was an agreement to violate his or her constitutional rights,

but that an official policy established as a formal policy or a Monell-level custom underlay such

conspiracy. Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1330 (11th Cir. 2015).

Unlike an agreement between two individuals, a conspiracy claim against a municipality “must

include the existence of a policy or custom underlying the conspiracy.” Weiland, 792 F.3d at 1330.

          On both pleadings and summary judgment, Plaintiffs must provide detailed material facts

establishing the agreement between the state actor and the private entity JCS, a meeting of the

minds, and that the Defendants entered into an agreement to achieve the unlawful end. Webb v.

Goord, 340 F.3d 105 (10th Cir. 2003); Sun v. Girardot, 237 F. App’x 415, 417 (11th Cir. 2007);

Harvey v. Harvey, 949 F.2d 1127, 1133 (11th Cir. 1992).




16
     The only Defendants in this case are JCS and the City.

                                                      19
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 25 of 41




       There is simply no such evidence. Such things as one email from the Court Administrator

to the Mayor to the effect that probation services made available to the Court seemed to be working

well does not even begin to provide evidence of an agreement or a policy or custom to violate

Plaintiffs’ constitutional rights. Yet, that is the sum and substance of Plaintiffs’ evidence. There is

no evidence whatsoever of an agreement between anyone to commit the constitutional wrongs

Plaintiffs claim, much less that such agreement resulted from a City policy or custom aimed at

achieving such violations.

       The undisputed testimony from Mayor Strange and from Mr. Ennis of JCS is that, except

for the initial contract, there were no dealings between the City and JCS and certainly no

conspiratorial agreement to violate Plaintiffs’ rights. In fact, the contract provides that JCS must

operate in such a way as to be in conformity with all federal and state laws, the Constitution being

the ultimate federal law. The deposition testimony of former Chief Baylor and former Chief

Murphy also confirms that the City, through the police department, had no contact with JCS or

even awareness of JCS’ activities. (See, e.g., Doc. 242 (City’s SOF) at ¶¶ 17-19.)

       There is no other evidence. No Plaintiff could even name anything that the City did or

anybody who made an agreement or what its terms were, or how they did so -- all their grievances

are against the Court in general and Judge Hayes in particular. Without some level of detailed

material facts about who, how, when and for what purposes someone in authority at the City made

such an agreement, or, in contractual terms, reached a meeting of the minds, on a plan to deprive

Plaintiffs of their rights - or evidence of a policy adopted by the City or a long-established custom,

and that the object of the conspiracy was actually achieved - that is, that there was an established

constitutional violation - the conspiracy claim here is at an end. It began as an imaginary

agreement, and it ends as an imaginary agreement.



                                                  20
      Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 26 of 41




        No element of a conspiracy claim has been met. The City is due to be granted summary

judgment as to Plaintiffs’ conspiracy claims.

VI.     THE STATUTE OF LIMITATIONS

        There are several statutes of limitations at work in this case, some of which Plaintiffs

concede and some of which they conceal by mixing up facts and dates of events.

        The statute of limitations for a § 1983 claim under the Thirteenth Amendment is two

years 17 (as is true of all claims under § 198318 Lufkin v. McCallum, 956 F.2d 1104, 1105, 1108 n.2

(11th Cir.), cert. denied, 506 U.S. 917 (1992)), and, in a very casual low-emphasis manner,

Plaintiffs acknowledge this. (See Doc. 256 at 105.)

        This action was filed on July 1, 2015, thereby barring all § 1983 claims accruing before

July 1, 2013.

                                    Plaintiff Angela McCullough

        Plaintiff McCullough had two separate assignments to JCS, which, due to her failure to

comply or make payments, were revoked, and eventually (after her arrests for failure to appear)

her fines were commuted to jail terms. The first of those lies outside the § 1983 statute of

limitations (the relevant period was from November 2008 to February 2009 (see Doc. 242 (City’s

SOF) at ¶ 140), and that incarceration included her story about being put on a suicide watch. 19




17
   The statutory peonage claims under 18 U.S.C. § 1589, etc. are longer, as discussed infra.
18
   Any derivative conspiracy claim is controlled by the statute governing the wrong itself and does not
enlarge or expand time.
19
   Other witnesses strongly dispute Ms. McCullough’s claimed facts, but, in any event, the incident,
whatever the actual facts were, is time-barred. It is not related to a jail-work claim (the program did not
exist), and is not anchored to any other claim; its inclusion by counsel in Plaintiffs’ Brief can only have
been for the purpose of misdirecting attention to an emotionally-charged story, but without clearly
disclosing to this Court that the whole claimed incident is not relevant to any viable claim. Counsel must
surely have been aware that the alleged event occurred, if at all, in 2008 or 2009, and had nothing to do
with “forced labor” to satisfy a debt.

                                                    21
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 27 of 41




(She also makes no claim about the jail work-credit program as to that early incarceration, which

program did not then exist.)

         Her second incarceration - but not her second assignment to probation - was in July 2013.

She served 21 days in jail. Her second probation was in fact terminated in 2011, but the warrants

for failure to appear were not executed until July 3, 2013. Depending on the complaint she is

making - that is, whether she is complaining about being assigned to probation and then mistreated

in some fashion by JCS 20 prior to the 2011 probation revocation, or is complaining about the

commutation and jailing in July 2013, which had nothing to do with JCS - this claim may also be

time-barred, or not. Whatever claim she asserts about JCS prior to revocation are well outside the

statute of limitations for this July 1, 2015 complaint. The complaint and Plaintiffs’ arguments in

brief do not make this problem clear, but attempt to just sweep everything about Ms. McCullough’s

various encounters, whether in 2008, 2011 or 2013 into a single pile and hope it gets past this

court.

                                        Plaintiff Kenny Jones

         Mr. Jones was questioned at length as to what complaints (in the sense of the grievances

he has - not formal legal complaints), and he listed them. Over several pages of his deposition, Mr.

Jones was asked about the things he complains about (he was not actually aware that he had sued

the City of Montgomery, (Doc. 241-28 (Jones Dep.) at 84), but he knew what his upsets or

grievances were. There were three: (1) That he received a lot of tickets and wanted help concerning

them (Ex. 2 to City’s Supplementary Evidentiary Submissions at 71-74, 76-77); (2) that the judge



20
  Exactly how the probation itself injured her is a mystery since she testifies that when the Court entered
the probation order, she never intended to comply and, in fact, never paid anything and never went to a
single JCS appointment. (See Doc. 242 at ¶ 134; Doc. 241-25 (McCullough Dep.) at 192.) If it is the
subsequent jailing consequent on the judge commuting her fines to a term in jail, then that is a purely
judicial act, for which the City cannot be held liable.

                                                    22
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 28 of 41




“had locked me up for six months” (Ex. 2 to City’s Supplementary Evidentiary Submissions at.

85); and (3) that he was shot with a rubber bullet or a bean bag by a bounty hunter for a bail-

bonding company (Ex. 2 to City’s Supplementary Evidentiary Submissions at 88). The incident

with the bail bondsman is not part of any claim against anyone in this lawsuit. Counsel for the City

then repeated and summarized his complaints:

        Q. I’m going to try to put all your complaints together and you tell me if there are
           any more, okay? You had complaints about your tickets and about being locked
           up for six months by the judge, right?
        A. Yes, ma’am.
        Q. And you have a complaint about being shot by a bounty hunter and about the
           dreams that you have as a result of being locked up?
        A. Yes, ma’am.
        Q. Okay. Is there anything else?
        A. That’s it.

Those, when testifying in his own words, are all the claims he has. Mr. Jones identified the jailing

about which he complains as being in February-June 2011 (Doc. 241-28 (Jones Dep.) at 201). (He

was released on June 2, 2011, having served four (not six) months. The bounty hunter incident

preceded the four-month jail time (Ex. to City’s Supplementary Evidentiary Submissions 2 at 218-

219, 222). He was quite specific and listed no complaint within the § 1983 statute of limitations.

(See Doc. 242 (City’s SOF at ¶ 179.) 21

        Now, however, Plaintiffs’ counsel have crafted a declaration for Mr. Jones, in which they

put into his mouth words about a different claim. As noted earlier, Mr. Jones can neither read nor

write, and his memory is less than precise. 22 The three - the only three - matters which Mr. Jones

complained about in his deposition were those listed above.



21
   Despite his counsel filing an errata sheet on November 23, 2019 for Mr. Jones, they did not suggest any
omission of any other claims in his testimony, or error in his listing of them.
22
   For example, Mr. Jones testified that he served six months in jail on a commuted sentence. In fact, he
serve four months in 2011 (Doc. 241-28 (Jones Dep.) at 199-200), which is a time-barred claim, although
any such claim is not against the City of Montgomery.

                                                   23
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 29 of 41




       Despite being put forward as a proposed class representative on all the JCS-City

“conspiracy” or “scheme” claims, and all the due process claims associated with JCS probation,

Mr. Jones testified that he had no recollection of being placed on JCS probation at all - and, then,

he expressed no grievance about anything associated with JCS. (See Doc. 241-28 (Jones Dep.) at

100-101 (no memory of being placed on probation with JCS); at 103 (not even familiar with JCS);

at 103 (no recall of being on a JCS installment payment plan).) Even with prodding from Plaintiffs’

counsel, Mr. Jones maintained that he had never heard of JCS (and that anything he “knew” about

any entity collecting fines was second-hand (that is, he had been told about a system of collection

through installment payments)). (See Doc. 241-28 (Jones Dep.) at 314-318.) While he often lacked

funds to pay his tickets, his mother always paid them for him. (See Doc. 241-28 (Jones Dep.) at

107-108, 146-147.) He cannot remember whether he appeared in court (see Doc. 241-28 (Jones

Dep.) at 163), nor whether or when he received tickets (see Doc. 241-28 (Jones Dep.) at 124, 314-

318). He cannot recall that his license was suspended, although he has been ticketed several times

for continuing to drive without a license. (See Doc. 241-28 (Jones Dep.) at 132.) On whatever

occasions he went to court, with his mother, he always was appointed counsel. (See Doc. 241-28

(Jones Dep.) at 75.)

       What is clear is that Mr. Jones’ 2011 jailing23 is what he is complaining about (see Doc.

242 (City SOF) at 179). While the complaint asserts that Jones worked during the four-month

incarceration in 2011, he does not know if his work had anything to do with any jail-work $25

credit (the program was, as best as can be established, begun in late 2011, after Mr. Jones’ release

in June). (Doc. 241-28 (Jones Dep.) at 206; Doc. 241 (City SOF) at ¶ 185.) As was true of all

commutees, he received a $25/day credit for sitting-out the fines (later raised to $50/day) which


23
  Mr. Jones recalls being jailed one other time, for one day, when he was held on a completely unrelated
charge of pointing a gun at someone. (Doc. 241-28 (Jones Dep.) at 177-178.)

                                                  24
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 30 of 41




he is unable to distinguish from the work-credit which was also $25 per day. (Doc. 242 (City SOF)

at 182.)

          Thus, as to the claims which this individual Plaintiff actually asserts, they are all time-

barred.

                                      Plaintiff Algia Edwards

          Mr. Edwards was sentenced and assigned to JCS prior to 2011. His last interaction with

JCS took place on May 2, 2011 (Doc. 241-24 (Edwards Dep.) at 299). Following that meeting,

JCS sent Edwards a letter informing him that he had failed to fulfil his probation obligations and

that a revocation hearing would be held on June 30, 2011. He did not appear in court, leading to a

warrant, which was eventually executed in September 2012. His fines were commuted to jail time

on September 19, 2012. All claims arising from Edwards’ assignment to JCS, his payments, his

JCS fees, and his experience with JCS until the termination of probation thus expired on June 30,

2013. Those claims, which he seeks to attach to the City, also expired as against the City, even if

it were to be believed that the City controlled that JCS probation.

                                    Plaintiff Marquita Johnson

          The end of Ms. Johnson’s interaction with JCS occurred on February 9, 2012, and her

sentence was later commuted to jail time. That sentence ended in January 2013 with her release.

Thus, neither her claims against JCS nor against the judges occurred within two years of the filing

of this complaint on July 1, 2015. Her statutory peonage claim is not time-barred, although it is

otherwise due to be dismissed.

                                        Plaintiff Lavon Agee

          Mr. Agee’s JCS probation was terminated on March 2, 2011, and he had no dealings with

JCS from that date forward. The warrant for failure to appear was not executed until June 13, 2013.



                                                  25
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 31 of 41




Mr. Agee’s JCS/City claims are barred as falling outside the limitations period, which ended July

1, 2013.

                                   Plaintiff Christopher Mooney

       Mr. Mooney’s probation was revoked on July 27, 2012, and he was jailed on May 9, 2013;

he was released on June 6, 2013, all outside of the July 1, 2013-July 1, 2015 time window. His

statutory peonage claims survive.

                                     Plaintiff Hassan Caldwell

       Mr. Caldwell asserts no jail work claims. His claim arising from his September 28, 2014

arrest, if any (he was not placed on JCS), whose contract had been terminated on June 30, 2014),

would survive, but he asserts no claims that are now in this case. (He claims that his arrest was due

to “targeting” or “profiling,” but such claims have been dismissed.)

       No fines assessed against Mr. Caldwell were commuted to jail time.

       To the extent that there is a 10-year limitations period for the statutory peonage claims,

those claims, as to all five of the Plaintiffs who worked, are subject to all the defects set out infra

and in the City’s Reply Brief on Plaintiffs’ Motion for Partial Summary Judgment, and those

arguments are adopted here.

       Associated with the issue of the statute of limitations is Plaintiffs’ argument that the

pendency of the cases before Judge Proctor tolled the running of the statute. This is, again, one of

the reasons why this Court is justified in rejecting Plaintiffs’ border-less brief. The issue of tolling

is one which affects Plaintiffs’ claims against JCS, which was a party to the Ray case, but does not

save the claims against the City of Montgomery. Montgomery was not a Defendant, and no class

claims were made which would or could toll the statute for the separate claims now made against

the City. The Plaintiffs’ brief, containing extended arguments about tolling, does not differentiate



                                                  26
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 32 of 41




between the current Defendants, which is part of the evil of a brief of the sort Plaintiffs have filed,

but this must be dealt with by JCS and need not be addressed by the City of Montgomery.

VII.     ROOKER-FELDMAN/HECK

         Without repeating the arguments made in the City’s initial brief and that of JCS, a few

points of emphasis bear noting:

         Rooker-Feldman is a jurisdictional doctrine, which, in a general sense, bars a federal court

from reviewing or revising a judgment or order of a state court. Much like Plaintiffs’ casual

brushing-aside of the Ray decision, Plaintiffs off-handedly attempt to brush aside the application

of Rooker-Feldman (see generally, Doc. 256 (Plaintiffs’ Brief) at 74, 81-82), where they make a

cursory pass at disregarding the very relevant cases of Thurman v. Judicial Correction Services,

Inc., 760 F. App’x 733, 737 (11th Cir. 2019), and Hamilton v. Judicial Correction Services, Inc.,

No. 2:18-cv-00933-RDP, 2019 WL 5963473, 2019 U.S. Dist. LEXIS 196289 at *4 (N.D. Ala.,

Nov. 13, 2019).

         In order to evade the grasp of Rooker-Feldman, Plaintiffs quote the rubric that such

doctrine bars “cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.” 24 But, of course, that is exactly what Plaintiffs are

attempting to do. They complain, variously, that they should not have been sentenced to probation

with JCS; that they should not have been ordered to pay the JCS fees; that the probation orders

imposed restrictions on their liberty; that the court ordered them to jail upon commutation of their

unpaid fines; that the court ordered them to jail without an adequate Bearden hearing; that the state




24
  The quotation, made without context, is from Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544
U.S. 280, 284 (2005).

                                                  27
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 33 of 41




court ordered them to jail without adequate counsel; that the state court, by an order or judgment,

created a voluntary work program for credit. 25

          At every step of the way, Plaintiffs are complaining about an order or judgment by the

Municipal Court, all of which orders were rendered prior to the commencement of the current

district court proceedings, and invite - yea, demand - that this Court review and reject every one

of those orders and judgments.

          Apparently recognizing the blind alley into which their pleading excesses have led them,

Plaintiffs now attempt to say that they are not inviting this Court’s review and rejection of the

Municipal Court’s judgments. But, if Plaintiffs are not attacking their convictions, their probations,

the terms ordered for their probations, the fees ordered to be paid, the orders of revocation, the

commutations of their sentences, the creation of a work-credit program, or the release orders

(where the work credit was calculated and applied), then what are they attacking? The asserted

lack of an adequate Bearden inquiry and the asserted lack of counsel, are merely incidents forming

part of the “wrongful” sentences, commutations, or probations. 26 As the Finley Court ruled, each

jailee was complaining of one or more judicial acts, and “each jailee could have appealed the

judges’ acts concerning his probations, hearings, counsel and sentence.” Yet, none did so, but are

here asking this federal court to reject the convictions, the probations, the sentences, the

commutations and all the parts of them. That is what Rooker-Feldman precludes, as a jurisdictional

matter.



25
   While here, and in Carter, Plaintiffs assail the “window procedure” ordered by the Municipal Court, none
of the McCullough Plaintiffs were assigned to JCS through that procedure, and they lack standing to base
any claim on it.
26
   The City, at pages 8-10, supra, has listed Plaintiffs’ efforts to pretend that they are not challenging their
convictions, their probation orders (which contained the terms of probation, as noted by the Finley Court,
including the monthly payments, fees and reporting obligations), the JCS fees or the commutation of their
sentences. That effort simply fails. Without those challenges, Plaintiffs’ entire case collapses.

                                                      28
     Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 34 of 41




        Plaintiffs may assert that they “do not directly challenge the [probation] orders or fees” in

an attempt to escape the holding of Thurman, but it is an assertion without any substance. They

say they are, instead, complaining of “Defendants’ (again, the undifferentiated plural) violations

of Plaintiffs’ constitutional rights committed in the process of collecting the fees.” Isolated

“constitutional violations” must somehow mean that Plaintiffs had to report to JCS on a monthly

basis, that Plaintiffs had to stay current n the payments ordered or face revocation, or that Plaintiffs

imagined that the uniforms and badges which JCS employees wore made them police officers. 27

While those things have nothing to do with any City policy, the requirements of keeping

appointments and making the scheduled payments were all part of the probation terms ordered by

the Municipal Court.

        When Plaintiffs shift to address the impact of Heck v. Humphrey, 512 U.S. 477 (1994),

they stumble over their own earlier efforts to evade Rooker-Feldman, when they then contend,

“. . . [P]laintiffs challenge the procedures by which they were placed on probation, made to pay

JCS fees and costs and ultimately jailed for non-payment - all without the required hearing to

determine their ability to pay.” (Plaintiffs’ Brief at 85.) Yet, those “procedures by which they were

placed on probation” were court orders by the Municipal Court, as were how they were “made to

pay the JCS fees and costs,” and certainly, as were how they were “ultimately jailed.” Every one

of those things Plaintiffs admittedly challenge (at least in the Heck section of their Brief) is, at

bottom, a challenge to a judgment or order of the state court. No metaphysical dance around words

can change that.

        However hard Plaintiffs squirm, the application of Rooker-Feldman bars their claims.




27
   No Plaintiff has any evidence of any actual mistreatment by JCS - no arrests, no beatings, no midnight
raids or any other lurid claim that might be put forward.

                                                   29
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 35 of 41




VIII. PEONAGE

          The statutory peonage claims have been extensively briefed in the City’s Reply to

Plaintiffs’ Motion for Partial Summary Judgment, and we will endeavor to spare the Court a full

repetition. Again, however, a few points must be emphasized:

          (1)     The creation of the program by which a jailee could volunteer for work and receive

a credit which reduced the duration of a jail sentence was a judicial act. “Sentencing a defendant,

including giving an opportunity to reduce a sentence is a judicial act.” Finley, 907 F.3d at 1331

(emphasis added).

          (2)     The Plaintiffs’ 28 entire position - now - is that they did not really mean it when they

pled that they were forced to work, and that they were, as the Finley Court noted, coerced by a

threat of receiving a longer sentence. See Finley, 907 F.3d at 1328. And “The work program,

according to the jailees, is forced labor because the City forced them to work to reduce their fines

under threats of more unlawful jail time if they refused to work.” (Id. at 1329.) No threat of more

jail time ever occurred, and Plaintiffs do not even attempt to argue that there was any evidence of

such.

          Now, Plaintiffs are reduced to defining “forced labor” simply as a desire - common to all

prisoners, it can be supposed - to get out of jail sooner. (Plaintiffs’ Brief at 56.) Without openly

admitting it, Plaintiffs have abandoned their claims of actual force or actual coercion through

threats of misuse of legal process (such as adding to a sentence) - the colors under which they were

sailing when they filed this action and then they briefed and argued Finley.

          Given that each Plaintiff has, under oath, admitted that there was no force or coercion, that

abandonment was necessitated. Instead, Plaintiffs have now filed conclusory declarations that just



28
     The five Plaintiffs who worked - McCullough, Johnson, Jones, Mooney and Agee.

                                                    30
       Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 36 of 41




assert, with no factual basis, that they felt forced because they wanted to get out sooner. They then

go on to describe the concerns some of them had about being unable to care for their families, and,

thus, their desire to get out of jail as soon as possible, such that they volunteered to work to obtain

the extra credit.

          It is hard to respond to such an argument that a mere desire to be out of jail is now to be

defined as force or coercion within the meaning of the anti-trafficking and anti-peonage statutes.

As set out in the City’s Reply to Partial Summary Judgment, the labor must be “obtained by means

of” harmful actions. Except for Plaintiffs’ inherent claim regarding their sentence itself (which

they characterize as unlawful 29), there is no evidence of any kind of any harmful action or any

threat to unlawfully increase a sentence, deprive a jailee of food or water, place them in solitary or

anything else. As detailed in the Reply to Plaintiffs’ Motion for Partial Summary Judgment, each

of the five Plaintiffs acknowledges that they knew they were free to not work, without any adverse

consequence.

          The response to Plaintiffs’ definition is difficult because that definition is not based on

anything except their wishful thinking. There is nothing in the text of the statutes or in any legal

precedent anywhere that supports such a definition, and, thus, there is no case law which exposes

the imaginary nature of their claim. By that definition, 100% of all prisoners would be able to

claim a peonage or TVPA violation for any work done, with or without a credit.

          Plaintiffs’ position would lead this Court into wholly uncharted waters, and should be

rejected out of hand.

          (3)     The same problem exists as to Plaintiffs’ effort to translate a threat of harm to a

jailee’s family into meaning that the jailee’s absence from her family is now to be construed as



29
     A classic Rooker-Feldman attack on a state court judgment.

                                                     31
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 37 of 41




unlawful coercion. The actual concept, of course, is quite different, and relates to extracting labor

by threatening to injure a family member (a’la a gangster in some movie), none of which happened

here. No one threatened to harm Ms. Johnson’s children; rather, the “harm” to those children, for

example, was a purely collateral consequence of her being sentenced to jail by the court. There is

no evidence that the jailers or City officials even knew Ms. Johnson had dependent children, much

less that they threatened to injure such a child if she refused to work. To the contrary, the work-

credit plan allowed Ms. Johnson, and the others, to get released sooner than would have occurred

if there were no work-credit program at all.

        (4)     No statutory claim lies against the governmental entity per se. That case law is set

out in the City’s Reply to Partial Summary Judgment. That rule does not preclude a claim against

a government official or agent, but there are no such officials or agents sued here. It is the same

outcome as was presented by Iqbal, where the Supreme Court ruled that the actual wrongful actor

- a jailer, or U.S. Marshal or the like - who was alleged to have mistreated Mr. Iqbal could have

been sued, but they were not.

        No warden, no corrections officer, is sued or identified as someone who forced any Plaintiff

to work, because, it is admitted, none did. It is the institutional system of credit put in place by the

Court that is actually attacked, and that attack cannot be maintained.

        Plaintiffs began by pleading that they were forced or unlawfully threatened - that is, that

their work was obtained by means of such harmful actions - then they shifted to a definition that

stands for the idea that no force or threats at all need be present, but a mere desire to be out of jail

is enough, or that the collateral impact on a dependent child resulting from their mother’s

incarceration is enough. They tried to add a claim that the jail was an unpleasant place and that

“bad jail conditions” indirectly “forced” them to work. That, too, was cut off by this Court. They



                                                  32
      Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 38 of 41




have now arrived at the last ditch, which requires doing violence to plain words, statutory text, and

substantial precedent to try to re-cast their claim so as to avoid the necessary and inevitable end,

whose hour has come.

          The jail work credit program was, from the outset, deliberately mis-described by Plaintiffs

as a forced labor program. When that false premise was shown to have no basis in fact, Plaintiffs

have reached beyond the law, beyond logic and beyond the facts. For the above, and for all the

reasons set out in the City’s Reply to Partial Summary Judgment, which are adopted by reference

here, summary judgment for the City is now due to be granted on all the peonage and trafficking

claims.

IX.       JUDGE HAYES

          It is perhaps in the nature of a footnote to all the substantive argument, but a word is in

order about Plaintiffs’ virulent over-the-top attacks on Judge Les Hayes. Judge Hayes is no longer

a party, and his counsel cannot speak on his behalf.

          Those attacks, however, are of concern to the City, to the extent that Plaintiffs carelessly

attribute Judge Hayes’ plea arrangement with the Alabama Court of the Judiciary to the City, and,

in doing so, mis-state what it was that the consent order actually agreed to.

          The City of Montgomery was no part of the JIC/COJ proceedings and it never stipulated

to anything, and there is no respondeat superior liability imposed on the City under Monell. The

stipulation was personal to Judge Hayes and was not even intended to be evidence of some City

policy or City control of the judiciary nor is it.

          Throughout, Plaintiffs recite that the wrongdoer was Judge Hayes, who, they say, denied

them Bearden hearings, did not appoint counsel, sentenced them to JCS probation, commuted

sentences, etc. Even if all that were true - and it is not, nor is it part of any stipulation by Judge



                                                     33
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 39 of 41




Hayes - it ends there, as the Finley Court has ruled. Every bit of that has been found to be judicial,

and not an act of the judge as some City policymaker. However colorfully Plaintiffs describe Judge

Hayes’ actions, even if taken as true, they pale by comparison to the activities of Judge Patten in

the Teagan case (Teagan v. City of McDonough, Ga., 949 F.3d 670 (11th Cir. 2020)), or Judge

Ward in Ray. Yet, in both of those cases, the Eleventh Circuit adhered unwaveringly to the rule

that the City does not and cannot control the courts, and cannot be liable for actions taken by them.

Judge Hayes was accused of many things, generally by several of these same Plaintiffs, but at the

end of the day, he agreed to a consent order that established only three things: (1) that in a number

of instances he failed to conduct an adequate Bearden inquiry into some defendants’ indigency;

(2) that he did not maintain adequate records of his judicial actions, and (3) that he entered

probation orders without an underlying suspended sentence. There is no particular finding in the

COJ order that any of these seven Plaintiffs were among the affected persons. (Indeed, the evidence

is that Judge Hayes was not the sentencing judge for several of the Plaintiffs, either on probation

or commutation.)

       The hyperbolic attacks on Judge Hayes are a side show, with no relevance to the questions

presented here, and the Court should not be distracted by them.

                                          CONCLUSION

       The City stands alone and unique - there is nothing to support claims of conspiracy, direct

municipal actions that led to any constitutional inquiry, or any other basis for liability under

Monell, under the separation of powers, or under this Court’s clear - and correct - message to

Plaintiffs that they must provide direct evidence that the City was the moving force behind some

injury to Plaintiffs. The City need not carry JCS’ burden, nor Judge Hayes’ burden either.




                                                 34
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 40 of 41




       Separating out any distinct evidence or rationale against the City itself from the amorphous

mass of Plaintiffs’ brief is a tedious and unrewarding task, because it is all comingled, lumped into

collective nouns (“Defendants” did this or that), and nowhere capable of isolation so as to allow

analysis of the actual evidence - or lack thereof - against the City. There is, in fact, no such

evidence, as the City’s initial brief established, and Plaintiffs’ response has provided none.

       It is now time for this case to end, and for this Court to complete the work begun by Finley.

       The City respectfully urges that Motion for Summary Judgment is due to be granted.



       Respectfully submitted this 9th day of March, 2020.



                                              s/ Richard H. Gill
                                              Richard H. Gill [ASB-7945-G70R]
                                              Shannon L. Holliday [ASB-5440-Y77S]
                                              Robert D. Segall [ASB-7354-E68R]
                                              COPELAND, FRANCO, SCREWS & GILL, P.A.
                                              P.O. Box 347
                                              Montgomery, AL 36101-0347
                                              gill@copelandfranco.com
                                              holliday@copelandfranco.com
                                              segall@copelandfranco.com

                                              Attorneys for Defendant City of Montgomery




                                                 35
    Case 2:15-cv-00463-RCL-SMD Document 265 Filed 03/09/20 Page 41 of 41




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of March, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to:

 Martha I. Morgan                                  Faya Rose Toure
 8800 Lodge Lane                                   Henry Sanders
 Cottondale, Alabama 35453                         Chestnut, Sanders & Sanders, LLC
 mimorgan@yahoo.com                                P.O. Box 1290
                                                   Selma, AL 36702
 Harold C. Hirshman                                fayarose@gmail.com
 Jennifer A. Barrett                               gpompey@csspca.com
 Dentons US LLP
 233 South Wacker Drive                            Michael L. Jackson
 Suite 5900                                        Larry S. Logsdon
 Chicago, IL 60606                                 Wesley K. Winborn
 harold.hirshman@dentons.com                       Jonathan A. Griffith
 jennifer.barrett@dentons.com                      Wallace, Jordan, Ratliff & Brandt, L.L.C.
                                                   P.O. Box 530910
 Stephen J. O’Brien                                Birmingham, AL 35253
 Dentons US LLP                                    mjackson@wallacjordan.com
 One Metropolitan Square, Suite 3000               llogsdon@wallacejordan.com
 St. Louis, MO 63102                               wwinborn@wallacejordan.com
 stephen.obrien@dentons.com                        jgriffith@wallacejordan.com

 Greg Bass                                         Wilson F. Green
 Britney Wilson                                    Fleenor & Green LLP
 National Center for Law and Economic Justice      1657 McFarland Blvd. N, Suite G2A
 275 Seventh Avenue, Suite 1506                    Tuscaloosa, AL 35406
 New York, NY 10001                                wgreen@fleenogreen.com
 bass@nclej.org
 wilson@nclej.org                                  R. Bernard Harwood, Jr.
                                                   Rosen Harwood, P.A.
                                                   2200 Jack Warner Parkway
                                                   Suite 200
                                                   Tuscaloosa, AL 35401
                                                   bharwood@rosenharwood.com


                                                      s/ Richard H. Gill
                                                      Of Counsel




                                                 36
